Citation Nr: 0932662	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for lumbosacral strain, claimed as a low back 
condition (low back disability), and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board notes that the RO initially declined to reopen the 
Veteran's previously denied service connection claim for a 
low back disability based on a finding that new and material 
evidence had not been received.  See April 2006 rating 
decision.  The Veteran's claim was subsequently readjudicated 
without addressing whether new and material evidence had been 
received.  See August 2006 rating decision; May 2007 
statement of the case.  A threshold consideration in any case 
concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  
Therefore, the issue on appeal has been recharacterized as 
stated above. 

The Veteran was provided with a Travel Board hearing in 
February 2009.  After the hearing, the Veteran submitted 
additional evidence to the Board, consisting of two letters 
from his private treating physician and a chiropractor.  
Generally, when the Board receives pertinent evidence that 
was not initially considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).  
However, the Veteran waived AOJ consideration of this newly 
received evidence in an April 2009 statement.  As such, the 
Board may properly consider the evidence.  38 C.F.R. 
§ 20.1304(c). 


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for a low back disability was in 
a January 1996 rating decision, which declined to reopen the 
claim due to the absence of new and material evidence 
regarding a nexus between the Veteran's current condition and 
in-service injury. 
 
2.  Evidence received since the January 1996 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the prior decision and, when presumed credible, 
raises a reasonable possibility of substantiating the claim. 
 
3.  The evidence of record establishes an in-service injury 
and a current low back disability; however, the weight of the 
competent and credible evidence fails to show a link between 
the Veteran's current disability and in-service injury.


CONCLUSIONS OF LAW

1.  A final rating decision was issued in January 1996. 38 
U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995) [38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2008)]. 
 
2.  Evidence received since January 1996 is new and material, 
such that the claim of entitlement to service connection for 
a low back disability must be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 
 
3.  The Veteran's low back disability was not incurred in or 
aggravated by active duty military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the AOJ.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for a low back disability 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  

With regard to the merits of his claim, the Board finds that 
VA has satisfied its duty to notify under the VCAA.  The 
Veteran was advised in a February 2006 letter, sent prior to 
the initial unfavorable rating decision, of the evidence and 
information necessary to substantiate his service connection 
claim, as well as his and VA's respective responsibilities in 
obtaining such evidence.  Additionally, the Veteran was 
advised in a September 2006 letter of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  The 
Board notes that this letter was sent with notification of 
the AOJ's initial unfavorable decision and, therefore, was 
not timely.  See Pelegrini, 18 Vet. App. at 119-20.  However, 
as the Veteran's claim was readjudicated after such notice 
was sent in a May 2007 statement of the case, such timing 
defect has been cured.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the Veteran's service 
treatment records, VA treatment records, and available 
private treatment records have been obtained and considered.  
The Veteran has not indicated, and the record does not 
otherwise reflect, any outstanding medical records that are 
necessary for a fair adjudication of his claim.  
Additionally, the Veteran was provided with a VA examination 
concerning his low back disability in May 2007.  Although the 
Veteran has questioned the VA examiner's conclusions as to 
the etiology of his disability, as will be discussed below, 
he has not his argued that the examination is inadequate.  As 
such, the Board finds that VA has satisfied its duty to 
assist.

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to legal requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran are 
to be avoided).  VA has satisfied its duty to inform and 
assist the Veteran at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to the merits 
of his claim.

II. Analysis

The Veteran's claim for service connection for a low back 
disability was originally denied in an August 1992 rating 
decision.  A previous attempt to reopen the claim was denied 
in a January 1996 rating decision.  The Veteran did not 
submit a timely appeal, and that decision became final.  See 
38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995) [38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2008)].  The Veteran again requested to reopen his claim in 
January 2006.  

Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
finally disallowed, the Secretary shall reopen such claim and 
review the former disposition of the claim.  

For claims to reopen that are received on or after August 29, 
2001, as in this case, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been received to reopen a claim, the evidence is 
to be presumed credible.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

In this case, evidence received since the last final 
disallowance of the Veteran's claim includes personal 
statements from the Veteran, private and VA medical treatment 
records, and a VA examination.  All of this evidence is new, 
in that it has not previously been considered by agency 
decision makers.  Some of the evidence is also material 
because it relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  Specifically, Dr. Groom 
opined in December 2005 and April 2009 that there is a 
positive link between the Veteran's in-service injury and his 
current low back disability.  Assuming the credibility of 
these assertions, such evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a low back disability.  As such, the Board 
finds that new and material evidence has been received 
sufficient to reopen the Veteran's claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a). 

Having found that sufficient new and material evidence has 
been received, the merits of the Veteran's claim may now be 
considered.  The Veteran contends that he is entitled to 
service connection for his current low back disability 
because such is the result of an in-service injury.  
Specifically, he states that he hyperextended his back when 
he dove into a swimming pool in 1966.  He claims that he has 
had continuous intermittent low back pain, as well as 
pressure and pain in his right hip and leg, since that time.  
The Veteran asserts that such pain eventually resulted in 
back surgery and his current low back disability.  He states 
that he treated himself with a board in his bed and with 
over-the-counter medications starting in the 1970s.  He 
further states that he sought chiropractic treatment in the 
early 1980s, when the pain became unbearable.  The Veteran 
claims that he did not seek treatment prior to that time 
because the Army physician had told him that nothing else 
could be done.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
disease is diagnosed after discharge, service connection may 
be granted when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis and cardiovascular-renal 
disease, to include arthritis, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304; see 
also Duenas v. Principi, 18 Vet. App. 512 (2004).

In this case, the record reflects a current low back 
disability, including lumbar spondylosis, spinal stenosis at 
L3-L4, and degenerative disc and joint disease.  See, e.g., 
April 2009 letter from Dr. Groom; May 2007 VA examination.

Service treatment records reflect treatment in November 1966 
for dull, radiating low back pain after an injury the week 
before.  The Veteran was diagnosed with muscle strain, 
prescribed pain medication, and advised to put boards in his 
bed.  There is no other indication of in-service complaints 
or treatment for low back pain.  Significantly, the Veteran 
reported having no recurrent back pain in his June 1969 exit 
examination and in a February 1974 examination for the Army 
reserves.  

Private treatment records reflect treatment for low back pain 
by numerous chiropractors beginning in June 1981.  See 
records from Dr. Talley, Dr. Palmer, Dr. Zuercher, Dr. Moyer, 
and Dr. Grooms.  In June 1981, the Veteran complained of a 
dull, persistent ache in the lumbosacral area.  See record 
from Dr. Talley.  In April 1985, the Veteran reported first 
noticing symptoms of lower back pain "years ago."  He 
further reported that he had been in an auto accident over 
five years ago.  See record from Dr. Zuercher.  At some time 
between 1988 and 1992, the Veteran reported that his 
recurrent low back pain was due to his in-service injury in 
1966.  See July 1992 letter from Dr. Moyer.  

In April 1997, the Veteran was diagnosed with L4-L5 canal 
stenosis and underwent a decompressive laminectomy at a VA 
hospital.  At that time, he reported having chronic low back 
pain for 15 years, or since approximately 1982, that had been 
worsening for the past several years.  The Veteran also had a 
gastric bypass surgery in December 1997.  The Veteran again 
sought VA treatment for low back pain in August 2003, when he 
reported having chronic low back pain for 37 years, or since 
approximately 1966.

In December 2005, the Veteran sought treatment from Dr. 
Grooms.  He stated that the laminectomy helped for about five 
years, but his low back pain had returned.  He further stated 
that he had shooting pain down his right leg at the time of 
his injury in 1966 and had continued to have low back and 
right hip pain since then.  

In an undated statement received by VA in 2009, Dr. Goodwin 
indicated that he had provided chiropractic treatment to the 
Veteran over the past two years for conditions including low 
back pain.  Dr. Goodwin noted that the Veteran had been in an 
auto accident in March 2005, sustaining neck injuries, and 
stated that the Veteran's low back symptoms seemed to be of a 
chronic nature.

Although the Veteran did not seek treatment for low back pain 
from the date of his in-service injury until 1981, the Board 
notes that he is competent to testify as to the continuing 
nature of his low back pain.  However, the Board finds the 
Veteran's statements that he has had continuous low back pain 
since 1966 not credible because they are refuted by other 
evidence of record.  Specifically, the Veteran reported no 
recurrent back pain in 1969 and 1974, and he admitted to Dr. 
Grooms and the May 2007 VA examiner that he did not have any 
symptoms for many years after service.  Additionally, he 
reported in April 1997, in preparation for his lumbar spine 
laminectomy, that he had had low back pain for 15 years, or 
since approximately 1982.  The Board notes that the Veteran's 
specific reports of continuous pain since service occurred 
near or after his first claim for service connection 1992, 
indicating possible reporting for the purposes of self-
interest.

The Board has also considered the Veteran's statements that 
his current low back disability is the result of his in-
service injury.  However, the Veteran is generally not 
competent, as a lay person, to render an opinion as to 
medical causation because such issue requires the application 
of specialized medical knowledge, training, or experience.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Veteran has reported that his private treating 
chiropractors told him in the early 1980s that it was obvious 
that his low back problems were the result of an "old" low 
back injury.  See November 1995 statement.  While the Veteran 
is competent to report his understanding of the 
chiropractors' alleged statements, the Board gives little 
weight to this evidence.  In addition to the lack of 
treatment records to confirm such statements, there is no 
indication that this "old" injury is the 1966 in-service 
injury.  Significantly, the Veteran reported to Dr. Zuercher 
in April 1985 that he had been involved in an auto accident 
more than five years earlier, and there is no indication as 
to whether he sustained a low back injury at that time.  

For the same reason, the Board also gives little weight to an 
October 1995 statement by Dr. Zuercher that he "assume[d]" 
that the Veteran's low back had deteriorated from previous 
injuries when he treated the Veteran in the 1980s.  Moreover, 
Dr. Zuercher's opinion is too equivocal to warrant a decision 
in the Veteran's favor.

The Board notes that Dr. Grooms opined in December 2005 that 
it is more likely than not that the Veteran's in-service 
injury triggered his continuing back problems since that 
time.  Such opinion was based on the Veteran's report that he 
hyperextended his back during service, resulting in shooting 
pain down his right leg at the time, and that he had had 
continuous low back and right hip pain since then.  However, 
Dr. Grooms clarified his opinion in April 2009, specifically 
indicating that he had reviewed the Veteran's prior treatment 
records.  After noting that the Veteran admitted having no 
back pain for several years after his in-service injury, that 
he reported having back pain off and on since that injury, 
and that he first sought treatment 19 years after service, 
Dr. Grooms opined that it was impossible to determine whether 
the Veteran's current disability is due to his in-service 
injury.  Additionally, the Board notes that neither of the 
opinions by Dr. Grooms accounted for the Veteran's documented 
long-standing obesity and diabetes.

The Veteran was provided with a VA examination concerning his 
low back disability in March 2007.  The examiner noted that 
he had seen the Veteran on three occasions for low back pain, 
as well as pain in the right hip, right lateral thigh, and 
down the right leg.  The examiner noted that the Veteran was 
diabetic and obese; he had recently lost 35 pounds and 
weighed 253 pounds.  He further noted that the Veteran 
reported hurting his back during service in the 1960s and 
that he was "alright" for the next 15 years.  The Veteran 
reported that he began having back pain with repetitive 
motion in 1975 and pain down his legs in the 1980s.  The 
examiner noted that the Veteran's April 1997 laminectomy of 
the lumbar spine went well, but he developed a herniated 
disc.

The VA examiner indicated that the question of whether 
degenerative disc and joint disease could be due to prior 
injury had recently been discussed at a meeting of the Mayo 
clinic, where it was noted that 75 percent of disc disease is 
genetic.  He opined that the Veteran's disc disease is 
aggravated by his obesity and that the 1997 back operation 
really caused his current disability because he developed a 
herniated disc.  After reviewing the entire claims file, the 
examiner concluded that he could not say with reasonable 
certainty that the Veteran's low back operation and current 
disability are in any way related to his in-service injury.  
He opined that such conditions are likely due to inherited 
metabolism of the disc, which caused the Veteran to develop 
more degeneration than would be expected his age, and which 
was complicated by the Veteran's obesity and diabetes.

In his August 2007 substantive appeal, the Veteran argued 
that his low back disability is not genetic or inherent 
because X-rays show misaligned vertebrae.  He further argued 
that his back pain is not caused by obesity but, rather, that 
his back pain caused him to stop almost all physical 
activity, which resulted in his obesity.  

The Board finds that the May 2007 VA examiner's opinion 
concerning the etiology of the Veteran's low back disability 
outweighs the other opinions of record because it accounts 
for all of the Veteran's prior medical history.  
Specifically, such opinion reflects consideration of the lack 
of symptoms for several years after the in-service injury, 
lack of treatment for nearly 20 years, obesity, and diabetes.  
Accordingly, as the more probative evidence fails to show a 
causal nexus between the Veteran's low back disability and 
service, service connection for such condition is not 
warranted.









	(CONTINUED ON NEXT PAGE)





As the preponderance of the evidence is against the Veteran's 
claim for service connection for a low back disability, the 
benefit of the doubt doctrine is not applicable and his claim 
must be denied.  38 U.S.C.A. § 1157; 38 C.F.R. § 3.102.


ORDER

The application to reopen the previously denied claim for 
entitlement to service connection for a low back disability 
is granted.

Service connection for a low back disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


